My vote for reversal of judgment in this case is founded upon the proposition that, where suicide or assassination has become the turning point of the controversy in a criminal trial for alleged murder sought to be established wholly upon circumstantial evidence adduced by the State, acts and declarations of the deceased person made during his life time are admissible in evidence on behalf of the accused to show a deliberate design or intention entertained on the part of the deceased to destroy himself under circumstances indicating murder in order to fortify the collection of a large insurance policy on his life, it having been made to appear that when the accused met his death had outstanding on his life $40,000.00 life insurance which suicide would likely have rendered uncollectible.
The judge rejected this testimony on the ground of remoteness. My view is that under the rule followed in Prior v. Oglesby,50 Fla. 248, 39 Sou. Rep. 593, and McBrayer v. State, 112 Fla. 415,150 Sou. Rep. 736, whatever evidence is offered assisting in knowing what the truth is, *Page 705 
becomes and is relevant, and when to admit it does not override other formal rules of evidence, it should be received. In this case the proffered acts and declarations of the alleged murdered man whose body was found shot to death under circumstances that are entirely consistent with the idea of suicide as well as of murder, although remote in point of time from the actual finding of the body, were not remote in point of time from the inception of deceased's alleged plan to insure his life and then kill himself under circumstances indicating murder in order to make safe the collection of the life insurance. Therefore proof of same was relevant and should not have been denied consideration by the jury. In such case the remoteness of the declarations of the deceased concerning his intention to kill himself goes to the weight, not the relevancy of the proffered evidence thereof. Accordingly proof of same should have been allowed to go to the jury for what the evidence was worth, as it tended to throw light upon the conflicting issue of suicide or murder, especially since no other rule of evidence would have been overridden by reason of its admission. So I think the judgment should be reversed for a new trial on this point, the evidence of guilt being wholly circumstantial.
BUFORD, J., concurs.
                              ON REHEARING.